Atkinson, J.
1. A mortgage on realty which describes the land as “one hundred' acres of land'No. 173 known as the Jones place in the fifth district of Wilcox county” is not on its face void on account of defective description.
(a) Nor is a levy of an execution based on the mortgage which describes the property in substantially the same language. -
2. The mortgage was valid; and on the trial of a claim which was interposed against the levy, the mortgage and fi. fa. were admissible in evidenee over the objection that the description of the property was insufficient, there being extrinsic evidence tending to show that at the time the mortgage was given, the mortgagor (whose name was T. J. Jones) claiming it under a deed, had for a number of years resided' on the property with his. family, including the claimant, who was liis wife.
3. There was no error in the charge or omission to charge as complained of in the motion for a new trial, for any reason assigned.
4. The evidence was • sufficient to support the verdict, and no error complained of required the grant of a new trial.

Judgment affirmed.


Beck, J., absent. The other Justices concur.